COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING




Cause number:          No. 01-18-00962-CV

Style:         Siana Oil & Gas Co. LLC v. White Oak Operating Company, LLC and
               White Oak Resources VI, LLC,

Type of motion:      Motion for rehearing

Party filing motion:       Appellee


         IT IS ORDERED that the motion for rehearing is denied.




Judge’s signature: ___/s/ Julie Countiss___


Panel consists of Justices Kelly, Goodman, and Countiss




Date: May 13, 2021